                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  TRAVIS BRENT OWENBY,                               )
                                                     )
               Petitioner,                           )
                                                     )
  v.                                                 )           No. 2:20-CV-113-DCLC-CRW
                                                     )
  U.S. ATTORNEY GENERAL,                             )
                                                     )
               Respondent.                           )

                                     MEMORANDUM OPINION

           The Court is in receipt of a pro se prisoner’s petition for a writ of habeas corpus pursuant

 to 28 U.S.C. § 2241 [Doc. 1] in which Petitioner, a federal pretrial detainee housed in the Butner

 Federal Medical Center in Butner, North Carolina, seeks relief under § 2241 from his pretrial

 detention for criminal charges against him in a proceeding before this Court, United States v.

 Owenby, 2:19-CR-080-DCLC-CRW-1 (E.D. Tenn., filed June 11, 2019) [Doc. 1 p. 1–10].

 Petitioner also sets forth a number of complaints about the conditions of his federal confinement

 and other incidents during that confinement in his petition [Id. at 10–15]. Additionally, to establish

 his exhaustion of his available remedies for the claims in his petition, Petitioner states that his

 attorney “failed to bring [] up” or did not file an appeal regarding the issues presented therein [Id.

 at 15].

           A writ of habeas corpus pursuant to § 2241 may be granted by “the district courts and any

 circuit judge within their respective jurisdictions.” 28 U.S.C. § 2241(a). The Supreme Court has

 interpreted this provision as requiring jurisdiction over a habeas petitioner’s custodian, regardless

 of whether the petitioner is within the court’s jurisdiction. See Braden v. 30th Judicial Circuit

 Court of Ky., 410 U.S. 484, 495(1973); see also 28 U.S.C. § 2243 (providing that “[t]he writ, or




Case 2:20-cv-00113-DCLC-CRW Document 4 Filed 06/11/20 Page 1 of 2 PageID #: 21
 order to show cause shall be directed to the person having custody of the person detained”). As

 this Court lacks jurisdiction over the Warden of the Butner Federal Medical Center in Butner,

 North Carolina, where Petitioner is confined, it lacks jurisdiction over Petitioner’s claims for relief

 under § 2241.

         Accordingly, the Clerk will be DIRECTED to transfer this action to the United States

 District Court for the Eastern District of North Carolina,1 see 28 U.S.C. §§ 113(a) and § 1406(a),

 and to close this Court’s file.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

         E N T E R:

                                                        s/Clifton L. Corker
                                                        United States District Judge




         1
           The Court takes judicial notice that Petitioner waived his right to a detention hearing in
 the underlying criminal action proceeding against him in this District, Owenby, 2:19-CR-080 [Doc.
 8], and has never challenged his pretrial detention in that criminal action. However, Petitioner’s
 statement in his petition that his counsel has “failed to bring [] up” or file an appeal regarding the
 claims in his § 2241 petition in the criminal case against him could be liberally construed to allege
 that Petitioner’s counsel has refused to file a motion challenging Petitioner’s pretrial detention in
 the criminal proceeding in this Court, and the Court is cognizant that Petitioner cannot file such a
 motion pro se in that criminal action because he is represented by counsel pursuant to this Court’s
 local rule, E.D. Tenn. LR 83.4(c). Thus, Petitioner has at least arguably alleged that he has no
 available remedies in his criminal action for his claims for § 2241 relief, and the Court will transfer
 this action “in the interest of justice” pursuant to 28 U.S.C. § 1406(a).

                                                   2

Case 2:20-cv-00113-DCLC-CRW Document 4 Filed 06/11/20 Page 2 of 2 PageID #: 22
